UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1820


ERIC J. BONETTI,

                    Plaintiff - Appellant,

             v.

CITY OF ALEXANDRIA, VIRGINIA; ROBERT HILLER MALM; EPISCOPAL
DIOCESE OF VIRGINIA; COMMONWEALTH OF VIRGINIA; EPISCOPAL
DIOCESE OF MASSACHUSETTS; ST. GABRIEL’S EPISCOPAL CHURCH,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00190-CMH-JFA)


Submitted: October 6, 2021                                    Decided: October 20, 2021


Before GREGORY, Chief Judge, WILKINSON, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Bonetti, Appellant Pro Se. George Arthur McAndrews, OFFICE OF THE CITY
ATTORNEY, Alexandria, Virginia; Wayne F. Cyron, CYRON & MILLER, LLP,
Alexandria, Virginia; Diane Elizabeth DiBlasio, Matthew James Youssef, NILES,
BARTON & WILMER, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric J. Bonetti sued the City of Alexandria, Virginia; Robert Malm; the Episcopal

Diocese of Virginia; the Commonwealth of Virginia; the Episcopal Diocese of

Massachusetts; and St. Gabriel’s Episcopal Church (collectively Defendants), alleging in

an amended complaint that Defendants violated his civil rights in violation of 42 U.S.C.

§§ 1983, 1985(3), and engaged in acts of civil conspiracy in violation of Virginia law. The

district court dismissed Bonetti’s claims and denied Bonetti’s Fed. R. Civ. P. 59(e) motion

for reconsideration. On appeal, Bonetti asserts that the city engaged in a pattern and

practice of violating his civil rights and that Defendants conspired to deprive him of his

civil rights.

       We review de novo a district court’s order granting a motion to dismiss under Fed.

R. Civ. P. 12(b)(6), “accept[ing] the factual allegations in the complaint as true and

constru[ing] them in the light most favorable to the nonmoving party.” Rockville Cars,

LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). To survive a motion to dismiss,

“a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks omitted). In other words, “a plaintiff must provide sufficient detail to

show that he has a more-than-conceivable chance of success on the merits.” Upstate

Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 645 (4th Cir. 2018)

(cleaned up), vacated on other grounds, 140 S. Ct. 2736 (2020).

       We have thoroughly reviewed the record and conclude that the district court did not

err in dismissing Bonetti’s claims and denying reconsideration. Accordingly, we deny

                                             2
Bonetti’s motion for injunctive relief and stay pending appeal and affirm the district court’s

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3